 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of May 8, 2014 by and
among Leonard S. Ackerman, as Chapter 7 trustee in the Bankruptcy Case (as
defined below) (the “Seller”), on the one hand, and Chatand, Inc., a Nevada
corporation (the “Buyer,” and together with Seller, the “Parties,” and each, a
“Party”), on the other hand.

 

A. On June 17, 2013, an involuntary petition was filed under Chapter 7 of Title
11 of the United States Code (the “Bankruptcy Code”) against Freeline Sports,
Inc., formerly known as Freeline Skates, Inc. and Draginz Corp. (the “Debtor”).

 

B. On July 22, 2013, an order for relief was entered and the Debtor’s bankruptcy
case is pending in the United States Bankruptcy Court for the Southern District
of California (the “Bankruptcy Court”) styled In re Freeline Sports, Inc., Case
Number 13-06272-MM7 (the “Bankruptcy Case”).

 

C. Seller was appointed as Chapter 7 trustee for the Debtor’s estate (the
“Estate”) by order entered in the Bankruptcy Case on September 12, 2013.

 

D. Buyer desires to purchase and Seller desires to sell to Buyer, or a
successful overbidder, as the case may be, substantially all of the Debtor’s
assets free and clear of all liens, claims, encumbrances, licenses and interests
in accordance with Section 363 of the Bankruptcy Code, and otherwise on the
terms and conditions set forth herein.

 

IN CONSIDERATION OF the premises and mutual covenants contained in this
Agreement, and for good and valuable consideration, the Parties agree as
follows:

 

1. Purchase and Sale of Assets. On the Closing Date (as hereinafter defined),
Seller will transfer, sell, assign and convey to Buyer, and Buyer will purchase
and acquire from Seller, free and clear of all liens, claims, licenses,
encumbrances and interests, in accordance with Section 363 of the Bankruptcy
Code, all of the Estate’s right, title and interest in and to all of the assets
of the Debtor, including those set forth on Exhibit “A” attached hereto, but
excluding only those Excluded Assets identified at Exhibit B (collectively
referred to herein as the “Assets”). The Assets shall not include the excluded
assets set forth in Exhibit “B” attached hereto (collectively referred to herein
as the “Excluded Assets”). To the extent the Assets include any books, records
and/or other documents (whether in electronic, hard copy or any other form)
(collectively, the “Records”), Buyer shall retain copies of the Records or the
originals thereof as may be reasonably necessary to administer the Estate and/or
wind up the affairs of the Estate and/or the Debtor or otherwise relating
thereto; and Buyer agrees to provide reasonable access to Seller to the Records
as may be necessary to administer the Estate and/or wind-up the affairs of the
Debtor and the Estate or otherwise relating thereto. To the extent the Excluded
Assets include any Records, Seller agrees that Buyer shall be permitted to
access such Records with Seller’s consent, which consent shall not be
unreasonably withheld. Buyer understands and acknowledges that Seller has
limited Records in his possession and Buyer shall be responsible for obtaining
possession of any Records it has acquired, and records it seeks to review that
are defined as Excluded Assets (provided that if the Records are Excluded
Assets, Buyer must first obtain Seller’s consent). Without limiting the
foregoing, Seller may also retain copies of the Records as may be reasonably
necessary for such administration and winding up activities, provided that
Seller provides Buyer reasonable access to such records upon request. Buyer and
Seller agree that no records of the Debtor may be destroyed without the written
consent of the other for a period of at least two years after the sale is
closed. After such two year period has lapsed, the holder of such records shall
be entitled to destroy them after notice to the non-custodial party. If any such
records are held by the other, but the non-holding party seeks to retain such
records, the non-holding party must request such records and pay the cost of
delivering such records to the non-holding entity before two years after the
closing date. If a party desires to destroy records within two years of the
closing date and the other party refuses to consent to such destruction, the
party seeking to destroy the records may deliver such records to the offices of
the non-consenting party and the non-consenting party shall be obligated to
accept delivery of such records. Without limiting Seller’s other rights, Buyer
hereby grants to Seller a perpetual, non-exclusive, royalty free license to use
the “Freeline Sports,” “Freeline Skates” and “Draginz” names and related names,
provided such license extends only to use of such names as may be reasonably
necessary in Seller’s efforts to administer the Estate and w ind up the affairs
of the Debtor and the Estate, including liquidation of Excluded Assets.

 

1

 

  

2. Purchase Price. The purchase price (the “Purchase Price”) of the Assets shall
be Two Hundred Fifty Thousand Dollars ($250,000.00), subject to adjustment if
Buyer submits an overbid at the Auction (as hereafter defined) payable by Buyer
as follows:

 

2.1 Cash Deposit at Execution of Agreement. Buyer shall pay Seller the cash sum
of Thirty Thousand Dollars ($30,000.00) by cashier’s check or wire transfer
within five (5) Business Days of the mutual execution of this Agreement (such
deposit, the “Deposit”), as a deposit against the Purchase Price. The Deposit
shall be paid to and held directly by Seller and may be cashed by Seller. Any
interest earned on the Deposit shall be for the account of Seller. The Deposit
shall be refunded promptly to Buyer if: (i) the Bankruptcy Court does not
approve Seller’s entry into this Agreement and/or this Agreement; (ii) Buyer is
neither the Successful Bidder (as hereafter defined) nor the Backup Bidder (as
hereafter defined); (iii) Buyer is the Backup Bidder but Seller closes the sale
to the Successful Bidder; or (iv) the Closing (as hereinafter defined) fails to
occur within the time specified in this Agreement for any reason other than
Buyer’s breach of this Agreement or any of its obligations hereunder. If the
Closing fails to occur as a result of Buyer’s breach of this Agreement, Seller
shall be entitled to receive and retain the Deposit as liquidated damages as
provided below.

 

LIQUIDATED DAMAGES. BY PLACING THEIR INITIALS AT THE END OF THIS SECTION, BUYER
AND SELLER AGREE THAT: (A) IF BUYER FAILS TO COMPLETE THE PURCHASE OF THE ASSETS
PURSUANT TO THIS AGREEMENT BY REASON OF BUYERS BREACH OF THIS AGREEMENT, THEN
SELLER’S SOLE AND EXCLUSIVE REMEDY SHALL BE TO TERMINATE THIS AGREEMENT AND
RECEIVE AND RETAIN THE DEPOSIT TO THE EXTENT THAT IT HAS BECOME NONREFUNDABLE TO
BUYER PURSUANT TO THIS AGREEMENT AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, AND
UNDER SUCH CIRCUMSTANCES, SELLER WAIVES ALL RIGHTS TO OBTAIN BUYER’S SPECIFIC
PERFORMANCE, INCLUDING WITHOUT LIMITATION THOSE RIGHTS PURSUANT TO CALIFORNIA
CIVIL CODE SECTIONS 3384 THROUGH 3395, IF APPLICABLE; AND (B) BECAUSE OF THE
NATURE OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT, IT WOULD BE
IMPRACTICAL AND EXTREMELY DIFFICULT TO FIX SELLER’S ACTUAL DAMAGES IF SUCH A
BREACH OCCURS AND THEREFORE THE AMOUNT OF LIQUIDATED DAMAGES SPECIFIED ABOVE
SHALL BE PRESUMED TO BE THE AMOUNT OF DAMAGES SELLER WOULD SUSTAIN BY REASON OF
SUCH A BREACH AND REPRESENTS A REASONABLE ESTIMATE OF THOSE DAMAGES PURSUANT TO
CALIFORNIA CIVIL CODE SECTION 1671, IF AND AS APPLICABLE, TAKING INTO ACCOUNT,
AMONG OTHER FACTORS, THE CIRCUMSTANCES EXISTING AS OF THE TIME OF ENTRY INTO
THIS AGREEMENT.

 

/s/ Michael Lebor    /s/ Leonard S Ackerman Buyer’s Initials   Seller’s Initials

 

Notwithstanding the foregoing, the above liquidated damages provision shall not
limit any right or remedy of Seller to seek payment of the full amount of the
Deposit to the extent that any portion thereof is due but has not yet been paid,
and any related fees and costs (including attorneys’ fees). Buyer acknowledges
and agrees that its obligation to pay the Deposit and Seller’s right to retain
the same in accordance with the foregoing provisions shall survive the
termination of this Agreement.

 

2.2 Cash at Closing. In addition to the Deposit, Buyer shall deliver to Seller
the balance of the Purchase Price at the Closing via cashier’s check or by wire
transfer. Said sum shall be paid to Seller prior to or on the Closing Date.

 

2.3 Reimbursement of Buyer’s Expenses. In the event that: (i) Buyer is neither
the Successful Bidder nor the Backup Bidder or (ii) Buyer is the Backup Bidder,
and in each such case, Seller closes a sale of the Assets to the Successful
Bidder or the Backup Bidder (but in each such case not Buyer), Seller shall, as
promptly as practicable after the Closing, reimburse Buyer, from the sale
proceeds, for its reasonable actual fees and expenses not to exceed Twenty
Thousand Dollars ($20,000.00) incurred in connection with acting as the
“Stalking Horse Bidder,” including, without limitation, due diligence expenses,
negotiation of this Agreement, review of the Sale Motion (as hereafter defined),
and appearance at the hearing on the Sale Motion (the “Expense Reimbursement”).
For the avoidance of doubt, the Expense Reimbursement: (i) shall only be payable
from the sale proceeds received by Seller from a sale of the Assets and neither
Seller nor the Estate shall have any liability for the Expense Reimbursement and
no claim shall exist therefor unless a Closing occurs; and (ii) is subject to
Bankruptcy Court approval (which is being sought concurrently with and not prior
to the approval of the sale) and shall only be payable if the Bankruptcy Court
approves the Expense Reimbursement. Failure of the Bankruptcy Court to approve
the Expense Reimbursement provided in this Section 2.3 shall not act to
invalidate this Agreement nor give rise to any rights, remedies or claims in
favor of Buyer (including any right to terminate this Agreement). The provisions
of this Section 2.3 shall be for the benefit of Buyer only and no other person
or entity.

 

2

 

 

2.4 Sales Tax Payable by Buyer. Buyer shall pay the sales tax due, if any, with
respect to the transactions contemplated hereby.

 

3. Title. Seller shall convey title to the Assets to Buyer by bill of sale (the
“Bill of Sale”) and quitclaim assignment (“Quitclaim Assignment”) in
substantially the forms attached hereto as Exhibits “C” and “D,” and as approved
by the Bankruptcy Court, free and clear of all liens, claims, licenses,
encumbrances and interests pursuant to Section 363 of the Bankruptcy Code.

 

4. Freeline Distribution, Inc. Seller has informed Buyer that Freeline
Distribution, Inc. fka BMA, Inc. and/or Lisa Negele (collectively, the “Negele
Parties”) may be in possession of certain inventory of the Estate’s and/or
certain inventory paid for by the Negele Parties that utilizes Debtor’s
intellectual property which intellectual property is being sold to Buyer
pursuant to this Agreement. Concurrently with this Agreement, Seller, subject to
Bankruptcy Court approval, is entering into a settlement agreement with the
Negele Parties pursuant to which the Negele Parties will consent to the sale of
the Assets free and clear of their liens, claims, licenses, encumbrances and
interests, including, without limitation, any claims arising under that certain
Distribution Agreement and/or under section 365(n) of the Bankruptcy Code.
Seller is not selling to Buyer and Buyer is not buying from Seller any inventory
in the possession of the Negele Parties. Moreover, Seller makes no
representation or warranty whatsoever regarding the inventory, if any, in the
possession of the Negele Parties and Buyer shall be solely responsible for
negotiating any agreements regarding such inventory with the Negele Parties. In
the event an agreement cannot be reached. Buyer shall have whatever rights exist
against the Negele Parties as of the Closing subject to the terms of the
settlement agreement to be approved by the Bankruptcy Court, provided, however,
Seller makes no representations or warranties regarding any such rights. A copy
of the settlement agreement has been provided to Buyer and Buyer acknowledges
receipt thereof.

 

3

 

  

5. No Representations; Indemnity.

 

5.1 EXCEPT AS EXPRESSLY PROVIDED HEREIN OR IN THE SALE ORDER (AS HEREAFTER
DEFINED), BUYER AGREES AND ACKNOWLEDGES THAT THE TRANSFER OF THE ASSETS IS MADE
PURSUANT TO ORDER OF THE BANKRUPTCY COURT AND IS MADE “AS IS” AND “WHERE IS”,
AND ACKNOWLEDGES AND AGREES THAT. EXCEPT AS EXPRESSLY PROVIDED HEREIN, SELLER
MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER WITH RESPECT TO THE
ASSETS OR OTHERWISE, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY
REPRESENTATION OR WARRANTY REGARDING THE TITLE OR CONDITION OF THE ASSETS OR THE
FITNESS, DESIRABILITY, OR MERCHANTABILITY THEREOF OR SUITABILITY THEREOF FOR ANY
PARTICULAR PURPOSE, OR ANY BUSINESS PROSPECTS, OR VALUATION OF THE ASSETS, OR
THE COMPLIANCE OF THE ASSETS IN THEIR CURRENT OR FUTURE STATE WITH APPLICABLE
LAWS OR ANY VIOLATIONS THEREOF. BUYER FURTHER ACKNOWLEDGES THAT SELLER SHALL
DELIVER TO THE BUYER ALL ASSETS IN SELLER’S OR ITS COUNSEL’S POSSESSION; BUT
THAT SELLER DOES NOT HAVE POSSESSION OF ALL OF THE ASSETS, AND THAT TO THE
EXTENT THE SELLER IS NOT IN POSSESSION OF AN ASSET SOLD HEREUNDER, BUYER WILL
HAVE SOLE RESPONSIBILITY TO OBTAIN POSSESSION OF THE ASSETS, AT ITS SOLE
EXPENSE. BUYER AGREES THAT SELLER HAS NO OBLIGATION OR LIABILITY WHATSOEVER WITH
RESPECT TO ANY SEPARATE AGREEMENTS, INDEMNITIES, REPRESENTATIONS OR WARRANTIES
ENTERED INTO BY BUYER, UNLESS THE SELLER HAS ACTUAL KNOWLEDGE OF SUCH MATTERS
BEFORE THE CLOSING DATE AND FAILS TO DISCLOSE SUCH MATTERS TO THE BUYER PRIOR TO
THE CLOSING DATE. AS TO ALL SUCH MATTERS THAT ARE NOT KNOWN TO EITHER THE BUYER
OR THE SELLER AS OF THE CLOSING DATE, ANY RISK OF LOSS SHALL BE BORNE SOLELY BY
BUYER.

 

5.2 BUYER FURTHER ACKNOWLEDGES AND REPRESENTS THAT IT ENTERS INTO THIS AGREEMENT
AFTER ITS INDEPENDENT INVESTIGATION OF THE FACTS AND CIRCUMSTANCES RELATING TO
THE ASSETS AND THE TRANSACTION DESCRIBED HEREIN. WITHOUT LIMITING THE FOREGOING,
BUYER IS NOT RELYING ON SELLER OR THE ESTATE FOR ANY INFORMATION REGARDING THE
ASSETS OR OTHERWISE; EXCEPT THAT SELLER HAS REPRESENTED AND WARRANTS THAT IT HAS
PROVIDED BUYER WITH ALL DOCUMENTS (WITH THE EXCEPTION OF ANY DOCUMENTS SUBJECT
TO ANY APPLICABLE PRIVILEGE, INCLUDING, WITHOUT LIMITATION, ATTORNEY CLIENT AND
WORK PRODUCT) IN ITS POSSESSION RELATIVE TO THE ASSETS BEING SOLD.

 

5.3 Buyer assumes responsibility for obtaining all required licenses,
copyrights, patents, trademarks, permits and/or other agreements and/or rights
as may be required so that Buyer may lawfully use. sell, distribute or dispose
of any of the Assets.

 

5.4 Buyer hereby agrees to indemnify, defend and hold Seller and its, attorneys,
consultants, independent contractors, successors and assigns (collectively, the
“Indemnitees”) harmless from and against any and all liabilities, demands,
claims, actions or causes of action, assessments, losses, costs, damages or
penalties or expenses, including attorneys’ fees, imposed on, accrued against,
asserted against, sustained or incurred by Indemnitees, directly or indirectly,
resulting from, arising out of, related to, or by virtue of: (a) any liability
or obligation of Buyer arising prior to, on or after the Closing Date, whether
or not related to the ownership or use of the Assets; (b) breach of any
representation, warranty, covenant or agreement of Buyer contained herein or in
any agreement executed in connection herewith; and (c) the ownership, sale, use,
or distribution of the Assets from and after the Closing Date.

 

6. Seller’s Representations and Warranties. Seller makes the following
representations and warranties, which shall survive execution of this Agreement
and which shall survive the Closing:

 

6.1 Authority. Seller is the Chapter 7 trustee in the Bankruptcy Case. Subject
to entry of the Sale Order. Seller has the authority to enter into this
Agreement and to consummate the transactions contemplated thereby.

 



4

 

 

6.2 Notice of Motion for Sale Confirmation Order. Promptly after execution by
all Parties to this Agreement and the receipt by Seller of the Deposit, Seller
will file a Sale Motion seeking entry of the Sale Order.

 

7. Buyer’s Representations and Warranties. Buyer makes the following
representations, warranties and covenants (including, without limitation, those
made elsewhere in this Agreement), which shall survive execution of this
Agreement and which shall survive the Closing:

 

7.1 Authority. Buyer has the power and authority to enter into this Agreement
and consummate the transactions contemplated thereby.

 

7.2 Investigations. Buyer acknowledges that Seller, as recently appointed
Chapter 7 trustee in the Bankruptcy Case, has limited information and documents
concerning the Assets; Buyer has made its own investigation concerning Assets,
the condition of title or any other matter pertaining to the Assets; and, other
than the express representations made by Seller pursuant to this Agreement.
Buyer is not relying on any representations, warranties or inducements of Seller
(or any agent of Seller) with respect to the Assets, the condition of title to
the Assets or any other matter pertaining to the Assets, the transaction
contemplated herein or otherwise.

 

8. Conditions Precedent to Closing for Benefit of Seller. As independent
conditions precedent for the benefit of Seller, Seller’s obligations hereunder,
including the obligation to transfer the Assets to Buyer, are contingent upon
satisfaction of each of the following conditions unless otherwise waived by
Seller in writing on or before the Closing:

 

8.1 Receipt bv Seller of Buyer’s Deliveries. Seller shall have received at the
Closing the deliveries required by Section 11 of this Agreement.

 

8.2 Compliance with Covenants. Buyer shall have performed and complied in all
material respects with all obligations and agreements required by this Agreement
to be performed or complied with by Buyer on or prior to the Closing.

 

8.3 Sale Order and Findings. This Agreement and the transactions contemplated
herein shall have been approved by the Bankruptcy Court and the Bankruptcy Court
shall have entered the Sale Order in the Bankruptcy Case so approving,
concurrently with findings of fact and conclusions of law (in form and substance
reasonably acceptable to Seller) (the “Findings”), and such Sale Order shall be
final with no appeal having been filed (or if any appeal has been filed, no stay
shall have been issued either preventing this Agreement from becoming
enforceable or the Sale closing).

 

8.4 Buyer is Successful Bidder or Backup Bidder. Buyer shall be either: (i) the
Successful Bidder at the Auction; or (ii) Buyer shall be the Backup Bidder at
the Auction and the Successful Bidder shall have failed to close.

 

8.5 No Violation of Orders. No preliminary or permanent injunction or other
order that would prevent the consummation of the transactions contemplated by
this Agreement shall be in effect.

 

9. Conditions Precedent to Buyer’s Closing. As independent conditions precedent
for the benefit of Buyer, Buyer’s obligations hereunder, including the
obligation to pay the Purchase Price, are contingent upon satisfaction of each
of the following conditions unless otherwise waived by Buyer in writing on or
before the Closing:

 

9.1 Receipt by Buyer of Seller’s Deliveries. Buyer shall have received at the
Closing the deliveries required under Section 11 of this Agreement.

 

9.2 Compliance with Covenants. Seller shall have performed and complied in all
material respects with all obligations and agreements required by this Agreement
to be performed or complied with by Seller on or prior to the Closing.

 

5

 

  

9.3 Sale Order and Findings. This Agreement and the transactions contemplated
herein shall have been approved by the Bankruptcy Court and the Bankruptcy Court
shall have entered the Sale Order in the Bankruptcy Case so approving,
concurrently with the Findings (in form and substance reasonably acceptable to
Seller) and such Sale Order shall be final with no appeal having been filed (or
if any appeal has been filed, no stay shall have been issued either preventing
this Agreement from becoming enforceable or the Sale closing).

 

9.4 Buyer is Successful Bidder or Backup Bidder. Buyer shall be either: (i) the
Successful Bidder at the Auction; or (ii) Buyer shall be the Backup Bidder at
the Auction and the Successful Bidder shall have failed to close.

 

9.5 No Violation of Orders. No preliminary or permanent injunction or other
order that would prevent the consummation of the transactions contemplated by
this Agreement shall be in effect.

 

10. Deliveries at Closing. The Parties shall make the following deliveries at
Closing:

 

10.1 Purchase Price. Buyer shall deliver to Seller a cashier’s check or deliver
funds via wire transfer to the account of Seller in the amount of the Purchase
Price, less the Deposit.

 

10.2 Bill of Sale: Quitclaim Assignment. Seller shall deliver to Buyer a Bill of
Sale and Quitclaim Assignment, substantially in the forms attached as Exhibits
“C” and “D.”

 

10.3 Corporate Documents. At Seller’s request, Buyer shall deliver to Seller a
certified copy of its resolution authorizing the purchase of the Assets and an
incumbency certificate and such other corporate related documents as Seller
shall reasonably request.

 

11. Closing. Closing of the sale (the “Closing”) shall occur at the offices of
Foley & Lardner LLP, 3579 Valley Centre Drive, Suite 300, San Diego, California
92130, or such other location as mutually agreed upon by the Parties, on a date
to be mutually agreed upon by the Parties (the “Closing Date”), but in no event
later than five (5) business days after the Sale Order is final with no appeal
having been filed (or if any appeal has been filed, no stay shall have been
issued either preventing this Agreement from becoming enforceable or the Sale
closing); provided, however, that in the event that the Closing has failed to
occur by March 31, 2014 (the “Outside Date”), this Agreement may be terminated
as provided in and subject to the terms of Section 13. The Parties may mutually
agree in writing to effect the Closing on an earlier or a later date at their
sole discretion. The existence of the Outside Date for the Closing in this
Section 11 shall not relieve either Party of their respective obligations under
this Agreement to use commercially reasonable efforts to perform and satisfy all
conditions to their respective obligations to consummate the transactions
contemplated by this Agreement.

 

11.1 Backup Bidder Closing. If the Successful Bidder shall fail to close, (i)
the Backup Bidder shall be obligated to close within ten (10) business days of
being notified that the Closing with the Successful Bidder has failed to close
due to breach by the Successful Bidder; and (ii) the Outside Date shall be
extended by thirty (30) calendar days.

 

12. Overbid Procedure: Bankruptcy Court Approval; Sale Order. Buyer acknowledges
that:

 

12.1 Overbid Auction Procedure. The sale of the Assets to Buyer is subject to an
overbid auction (the “Auction”) to be held in Department 1 of the United States
Bankruptcy Court, 325 West “F” Street, San Diego, California, on a date to be
determined by Seller concurrently with the hearing on the Sale Motion or as
otherwise required by the Bankruptcy Court. The initial overbid purchase price
must be in the amount of at least Two Hundred Eighty Thousand Dollars
($280,000.00), with all bids thereafter to be in increments of at least Five
Thousand Dollars ($5,000.00). To qualify as a bidder at the Auction, any bidder,
other than the named Buyer hereunder, must deliver to Seller’s counsel: (i)
evidence of financial ability to consummate a sale for at least Two Hundred
Eighty Thousand Dollars ($280,000.00); (ii) an executed version of this
Agreement in substantially the same form hereof but reflecting a Purchase Price
of at least Two Hundred Eighty Thousand Dollars ($280,000.00) binding on such
bidder (provided, if any bidder proposes to make any changes to the form of this
Agreement, such bidder shall highlight any such proposed changes); and (iii) a
deposit in the amount of at least Thirty Thousand Dollars ($30,000.00) by
cashier’s check or wire transfer made payable to Seller, in each case at least
forty-eight (48) hours prior to the Auction (any such bidder who has satisfied
such conditions, together with Buyer, a “Qualified Bidder”). At the conclusion
of the Auction. Seller shall request that the Bankruptcy Court approve the sale
of the Assets to the highest Qualified Bidder taking into account such terms of
sale as Seller may consider in his reasonable business judgment and determined
by the Bankruptcy Court (the “Successful Bidder”) and, in the event the
Successful Bidder fails to close, the sale of the Assets to the second highest
Qualified Bidder taking into account such terms of sale as Seller may consider
in his reasonable business judgment and determined by the Bankruptcy Court (the
“Backup Bidder”). Any overbid shall be subject to all other terms and conditions
of this Agreement, as applicable and as required by the Bankruptcy Court. The
Backup Bidder shall be legally obligated to close the transaction, as if such
Backup Bidder had been the Successful Bidder; and shall be subject to the same
forfeiture of its deposit and liquidated damages provisions as would apply to
the Successful Bidder. No bidder other than the two highest bidders shall be
bound to close the transaction. If both the Successful Bidder and the Backup
Bidder fail to close. Seller, in his sole discretion, may conduct a new auction
sale to the extent there is any buyer willing to be a bidder at such auction.

 

6

 

  

12.2 Bankruptcy Court Approval; Sale Order. The sale to Buyer by Seller and the
other transactions contemplated by this Agreement are expressly subject to
approval of the Bankruptcy Court. Promptly after execution of this Agreement by
Buyer and Seller and Seller’s receipt of the Deposit, so long as neither Buyer
nor Seller has terminated this Agreement, Seller shall file with the Bankruptcy
Court an application or motion (the “Sale Motion”) for entry of an order in form
and substance reasonably acceptable to Seller and Buyer (the “Sale Order”)
providing that, among other things: (i) the sale of the Assets to Buyer in
accordance with this Agreement shall be pursuant to Sections 363(b) and 363(f)
of the Bankruptcy Code, free and clear of all liens, claims, licenses,
encumbrances and interests except as provided in Section 3; (ii) the Sale Order
is final with no appeal having been filed (or if any appeal has been filed, no
stay shall have been issued preventing this Agreement from becoming
enforceable); (iii) Buyer shall be entitled to the Expense Reimbursement if
authorized by this Agreement (provided the failure of the Bankruptcy Court to
approve such Expense Reimbursement shall not give rise to a right of Buyer to
terminate this Agreement); and (iv) the Bankruptcy Court shall retain
jurisdiction with respect to any matters relating to the Sale Order or the
transactions contemplated by this Agreement. Notwithstanding the foregoing, the
Bankruptcy Court’s failure to approve the requests set forth in (iii) or (iv) of
this Section 12.2 shall not be a basis to object to the form and substance of
the Sale Order.

 

13. Termination. This Agreement may be terminated by the mutual written consent
of the Parties. Either Seller or Buyer may also terminate this Agreement by
written notice to the other if the Closing shall not have occurred by the
Outside Date contemplated in Section 11 due to no breach by the terminating
Party. Buyer may also terminate this Agreement by written notice to Seller, if
any of the conditions in Section 9 are not satisfied, or Seller shall breach any
of its obligations under this Agreement. Seller may also terminate this
Agreement by written notice to Buyer if any of the conditions in Section 8 are
not satisfied, or Buyer shall breach any of its obligations under this
Agreement. No termination under this Section 13 shall release either Party from
or act as a waiver of any claim against the other Party, at law or in equity
(except as limited by Section 2.1) as a result of such termination or as a
result of any breach or default under this Agreement. This Agreement may be
terminated as provided herein without further order of the Bankruptcy Court.

 

14. Commissions. Buyer and Seller each represent and warrant to the other that
no person or entity has been engaged by it as a broker, agent or finder,
licensed or otherwise, in connection with the transaction contemplated by this
Agreement. If any claim is made for a commission or finder’s fee in connection
with the transaction contemplated by this Agreement, then the Party upon whose
alleged statement, representation or agreement that claim arises shall
indemnify, defend, protect and hold harmless the other Party from and against
all liability, damage and cost (including actual attorneys’ fees) the other
Party incurs as a result thereof. For avoidance of doubt, this Section 14 does
not apply to any fee or expense payable to Seller as trustee in the Bankruptcy
Case.

 

15. Miscellaneous.

 

15.1 Entire Agreement. This Agreement and the written agreements referred to
herein and executed in connection herewith constitute the entire understanding
among the parties with respect to the subject matter hereof, and supersede all
negotiations, prior discussions or other agreements, oral or written.

 

15.2 Governing Law; Venue. This Agreement has been negotiated and entered into
in the State of California, and shall be governed by, and construed in
accordance with, the laws of State of California in effect at the time of its
execution, without reference or regard to the principles of conflict of laws.
Any action arising out of this Agreement must be brought and maintained in the
Bankruptcy Court, and the Parties hereto consent to the jurisdiction of the
Bankruptcy Court; provided, after the Bankruptcy Case is closed, any action may
be brought in a court located in San Diego County with jurisdiction.

 

7

 

  

15.3 Independent Contractors. The parties hereto are independent contractors and
nothing contained in this Agreement shall be construed to place them in the
relationship of partners, principal and agent, employer/employee or joint
venturer. The parties agree that they shall neither have the power or right to
bind or obligate the other, nor shall either hold itself out as having such
authority.

 

15.4 Counterparts. This Agreement may be executed in counterparts. In the event
that any signature to this Agreement or any amendment hereto is delivered by
facsimile transmission, by e-mail delivery of a “.pdf or by other electronic
format data file, such signature shall create a valid and binding obligation of
the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile, “.pdf’ or other electronic format
data file signature page were an original thereof (and the same shall be deemed
as originals).

 

15.5 Fees and Costs. If any action, including any arbitration proceeding, is
instituted to enforce the terms or provisions of this Agreement (except as
provided in Section 8.3), including an action instituted after the bankruptcy of
a party, the prevailing party in such action shall be entitled to collect as
part of its recovery all reasonable costs, charges and fees, including but not
limited to its expert witness fees and attorneys’ fees and costs, incurred in
connection with such action.

 

15.6 Amendment. This Agreement may only be amended or modified by the written
agreement of the Parties.

 

15.7 Severability. If any of the provisions of this Agreement are held invalid
under any law, such invalidity shall not affect the remainder of the Agreement.

 

15.8 No Assignment. Neither this Agreement nor any rights or obligations
hereunder shall be assigned by any Party without the prior written consent of
the other Parties hereto.

 

15.9 Successors and Assigns. Subject to Sections 15.8 and 12, this Agreement
shall be binding upon and inure to the benefit of the successors and assigns of
the Parties.

 

15.10 Headings; Construction. The headings of the various Sections of this
Agreement are for convenience only and are not intended to explain or modify any
of the provisions of this Agreement. No rule of strict construction will be
applied in the interpretation or construction of this Agreement. When used in
this Agreement, “including” means “including without limitation.” In the event
of any conflict or ambiguity between this Agreement and any Exhibit, this
Agreement will control. Whenever the context requires: (a) the singular number
shall include the plural, and vice versa; (b) the masculine gender shall include
the feminine and neuter genders; (c) the feminine gender shall include the
masculine and neuter genders; and (d) the neuter gender shall include the
masculine and feminine genders.

 

15.11 Notices. All notices to be given by any Party to this Agreement to the
other Party shall be in writing, and shall be given by certified United States
mail, return receipt requested, postage prepaid, to the other, sent by telefax
or facsimile transmission, or personally delivered, at the addresses set forth
below (or at such other address for a Party has specified by like notice) and
shall be deemed given when received if sent by facsimile transmission or
personally delivered, or if mailed as provided herein, on the second day after
it is so placed in the mail.

 

The addresses referred to above are:

 

  Buyer: Chatand, Inc.     Steven C Berger     44 Heather Hill Lane    
Woodcliff Lake NJ. 07677     Phone 201-307-1230     Fax 201-391-1728    
sberger@chatand.com

 

8

 

  

  With a courtesy copy to: Brian T. Corrigan, Esq.     Corrigan & Morris LLP    
201 Santa Monica Blvd., Suite 475     Santa Monica, California 90401-2212    
Ph: 310-394-2829     Fax: 310-394-2825

 

  Seller: Mr. Leonard J. Ackerman     Trustee     6977 Navajo Road, Suite #124  
  San Diego, California 92119     Ph: 619-463-0555

 

  With a courtesy copy to: Kathryn M.S. Catherwood, Esq.     Foley & Lardner LLP
    3579 Valley Centre Drive, Suite 300     San Diego, California 92130     Ph:
858-^847-6700     Fax: 858-792-6773

 

Any Party at any time may give notice to the other Party of a different address
other than that set forth above in accordance with the provisions of this
Section 15.11. Failure of any Party to provide courtesy-only copies of notices,
demands and other communications shall not impair, modify, limit or otherwise
affect any Party’s rights or remedies nor any Party’s obligations under this
Agreement.

 

15.12 Interpretation. Each Party has had an opportunity to review and revise
this Agreement and consult with counsel, and any rule of contract interpretation
to the effect that ambiguities or uncertainties are to be interpreted against
the drafting party or the party who caused it to exist shall not be employed in
the interpretation of this Agreement or any document executed in connection
herewith.

 

15.13 Survival of Obligations. All obligations of the parties set forth in this
Agreement shall survive the Closing and Closing Date.

 

15.14 Waiver. No Party shall be deemed to have waived any claim arising out of
this Agreement, or any power, right, privilege or remedy under this Agreement,
unless the waiver of such claim, power, right, privilege or remedy is expressly
set forth in a written instrument duly executed and delivered on behalf of such
Party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 

15.15 Further Assurances. Buyer and Seller shall each promptly sign and deliver
all additional documents and perform all acts reasonably necessary to perform
its obligations and carry out the intent expressed in this Agreement. Without
limiting the foregoing, at Seller’s request, Buyer shall enter into an amendment
to this Agreement, or enter into a superseding asset purchase agreement, to
reflect any changes in terms (including any change to the Purchase Price) as may
occur as part of the Bankruptcy Court approval, the Auction or the New Auction,
if applicable.

 

15.16 No Waiver. A waiver by either Party of a default by the other Party is
effective only if it is in writing and shall not be construed as a waiver of any
other default.

 

15.17 No Beneficiaries. No person or entity besides Buyer, Seller and their
permitted successors and assigns has any rights or remedies under this
Agreement.

 

15.18 Incorporation. Any exhibits attached hereto and referred to herein are
incorporated into this Agreement.

 

9

 

  

15.19 Survival of Obligations. All obligations of the Parties set forth in this
Agreement shall survive the Closing and Closing Date.

 

15.20 Effect of Course of Dealing. No course of dealing between the Parties in
exercising any of their respective rights under this Agreement shall operate as
a waiver of any such rights, except where expressly waived in writing. Further,
nothing herein shall require either Party to terminate this Agreement upon
breach or default of this Agreement by the other Party.

 

15.21 Time. Time is of the essence of this Agreement and each and every
provision hereof.

 

15.22 Seller Capacity as Trustee of the Estate; Limitation on Liability. Buyer
acknowledges and understands that Seller is the Chapter 7 trustee of the Estate
and that Seller enters this Agreement solely in his capacity as Chapter 7
trustee of the Estate and not in his personal capacity, and no liability or
obligations shall accrue to him personally as a result of this Agreement. Buyer
acknowledges and understands that the Bankruptcy Case was Filed as an
involuntary bankruptcy case and the Seller has extremely limited information
regarding the Debtor and/or its assets and the sale of the Assets is “as is”
“where is” as set forth in Section 5.1 of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

10

 

  

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be fully
executed as of the day and year first above written.

 

SELLER:   BUYER:       /s/ Leonard J. Ackerman   /s/ Michael Lebor

Leonard J. Ackerman, as Chapter 7 Trustee in the bankruptcy case of Freeline
Sports, Inc., United States Bankruptcy Court for the Southern District of
California, Case No. 13-06272-MM7

 

Chatand, Inc.

Michael Lebor
CEO

 

11

 

 

EXHIBIT “A”

 

ASSETS

 

All of the Estate’s right, title and interest in the following personal property
of the Debtor, excluding only the Excluded Assets set forth at Exhibit B.
including, without limitation:

 

1. All equipment, fixtures, furniture and furnishings, trade fixtures,
machinery, vehicles, materials, tools, dies, molds, office equipment and
supplies and computer and electronic equipment and other items of tangible
personal property     2. Inventory and work-in-process, with the exception of
the Negele Inventory defined on Exhibit B     3. Intellectual property,
including software, patents, patent applications, copyrights, copyright
applications, trademarks, trademark applications, transferable licenses, plans,
specifications, technology content, trade secrets, tradenames, domain names and
URL     4. All files and documents relating to the intellectual property,
including, without limitation, those files and documents held by the Debtor’s
prior attorneys, all prosecution files, registration or similar files for the
registered trademarks, and in each case all correspondence regarding pending
applications, registrations, or other intellectual property rights     5. All
goodwill related to the Debtor’s business, including the right to conduct
business under the name “Freeline” or “Freeline Skates’’ or “Freeline Sports” or
“Draginz” or any other trademark or domain name (subject to the licenses granted
in the Agreement)     6. All research and development files, manufacturing and
quality control records and procedures, service sand warranty records, operating
guides and manuals, drawings, specifications, engineering specifications,
blueprints, books, files, studies, manuals, reports, papers, agreements,
correspondence, databases, production data, information systems, programs,
software, documents, records and documentation thereof related to the Assets    
7. All accounting records of the Debtor (to be shared with the Seller as
required by Section 1 of the Agreement)

 

Collectively, the “Assets”.

 

EXHIBIT “A”

 

 

 

  

EXHIBIT “B”

 

EXCLUDED ASSETS

 

Notwithstanding the other provisions of the Agreement or any other exhibit, the
Assets do not include the following assets owned by the Estate or in which it
has or had any interest (collectively, the “Excluded Assets”): (a) tax
attributes, including, but not limited to net operating loss carryovers; (b) tax
refunds, insurance refunds or other refunds; (c) any property owned by third
parties; (d) workers’ compensation refunds; (e) utility, security or similar
deposits; (f) cash, deposit accounts, certificates of deposit or other cash
equivalents; (g) the corporate minute book and related corporate governance
records; (h) leases and any property covered thereby; (i) insurance policies;
(j) assets which are not assignable by Seller to Buyer as a matter of law; (k)
accounts, accounts receivable and/or money owed, including, without limitation,
under a promissory note; (1) causes of action or claims (including, without
limitation, any causes of action, claims or avoidance actions under Chapter 5 of
the Bankruptcy Code and/or applicable state law) that Seller would be or may be
entitled to bring as the Chapter 7 trustee or to use as an offset or defense to
any claim, except that Buyer shall be entitled to assert any claims and recover
for any infringement of the Debtor’s and/or Estate’s intellectual property
arising pre-petition or post-petition except as any such claims may be settled
in that certain settlement agreement with the Negele Parties; (m) any real
property interests, including leases of real property; (n) personnel records,
and/or any other records or documents required to be kept confidential or
private under agreement or applicable law, in any form (whether in hard copies,
electronic files or otherwise) (confidential documents made confidential by
agreement, only (not confidential by operation of law, but only by agreement),
shall be disclosed to Buyer subject to a confidentiality agreement in a form
reasonably acceptable to the Seller); (o) proceeds of any of the foregoing; (p)
any inventory containing, utilizing or infringing on the Debtor’s intellectual
property in the possession of the Negele Parties, whether such inventory is
property of the Estate or property of the Negele Parties (the “Negele
Inventory”); and (q) licenses, franchises, software, copyrights, patents,
trademarks or other intellectual property with respect to which the Debtor is or
was the licensee or franchisee and which may not be transferred by Trustee to
Buyer under applicable law or without third party consent (including any consent
by a licensor or franchisor).

  

EXHIBIT “B”

 

 

 

  

EXHIBIT “C”

 

BILL OF SALE

 

 

 

 

 

 

 

 

EXHIBIT “C”

 

 

 

 

BILL OF SALE

 

Leonard S. Ackerinan, as Chapter 7 trustee (the “Seller”) for Freeline Sports,
Inc., formerly known as Freeline Skates, Inc. and Draginz Corp. (the “Debtor”),
debtor in Bankruptcy Case Number 13-06272-MM7 pending in the United States
Bankruptcy Court for the Southern District of California (the “Bankruptcy
Case”), for good and valuable consideration, receipt of which is hereby
acknowledged, and pursuant to the Asset Purchase Agreement dated as of May __,
2014 (the “Agreement”) between Seller and Chatand, Inc., a Nevada corporation
(the “Buyer,”), does hereby sell, convey, assign, transfer and deliver to Buyer
on the date hereof, all of the Estate’s (as that term is defined in the
Agreement) right, title and interest in and to the Assets (as that term is
defined in the Agreement).

 

ALL ASSETS ARE TRANSFERRED “AS IS” AND “WHERE IS.”

 

EXCEPT AS PROVIDED IN THE AGREEMENT, SELLER MAKES NO REPRESENTATION OR WARRANTY
OF ANY KIND WHATSOEVER WITH RESPECT TO THE ASSETS OR OTHERWISE, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO ANY REPRESENTATION OR WARRANTY REGARDING
THE TITLE OR CONDITION OF THE ASSETS OR THE FITNESS, DESIRABILITY, OR
MERCHANTABILITY THEREOF OR SUITABILITY THEREOF FOR ANY PARTICULAR PURPOSE, OR
ANY BUSINESS PROSPECTS, OR VALUATION OF THE ASSETS, OR THE COMPLIANCE OF THE
ASSETS IN THEIR CURRENT OR FUTURE STATE WITH APPLICABLE LAWS OR ANY VIOLATIONS
THEREOF. BUYER FURTHER ACKNOWLEDGES THAT SELLER SHALL DELIVER TO THE BUYER ALL
ASSETS IN SELLER’S OR ITS COUNSEL’S POSSESSION; BUT THAT SELLER DOES NOT HAVE
POSSESSION OF ALL OF THE ASSETS, AND THAT TO THE EXTENT THE SELLER IS NOT IN
POSSESSION OF AN ASSET SOLD HEREUNDER, BUYER WILL HAVE SOLE RESPONSIBILITY TO
OBTAIN POSSESSION OF THE ASSETS, AT ITS SOLE EXPENSE. BUYER AGREES THAT SELLER
HAS NO OBLIGATION OR LIABILITY WHATSOEVER WITH RESPECT TO ANY SEPARATE
AGREEMENTS, INDEMNITIES, REPRESENTATIONS OR WARRANTIES ENTERED INTO BY BUYER,
UNLESS THE SELLER HAS ACTUAL KNOWLEDGE OF SUCH MATTERS BEFORE THE CLOSING DATE
AND FAILS TO DISCLOSE SUCH MATTERS TO THE BUYER PRIOR TO THE CLOSING DATE. AS TO
ALL SUCH MATTERS THAT ARE NOT KNOWN TO EITHER THE BUYER OR THE SELLER AS OF THE
CLOSING DATE, ANY RISK OF LOSS SHALL BE BORNE SOLELY BY BUYER.

 

BUYER FURTHER ACKNOWLEDGES AND REPRESENTS THAT IT ENTERS INTO THIS AGREEMENT
AFTER ITS INDEPENDENT INVESTIGATION OF THE FACTS AND CIRCUMSTANCES RELATING TO
THE ASSETS AND THE TRANSACTION DESCRIBED HEREIN. WITHOUT LIMITING THE FOREGOING,
BUYER IS NOT RELYING ON SELLER OR THE ESTATE FOR ANY INFORMATION REGARDING THE
ASSETS OR OTHERWISE; EXCEPT AS PROVIDED IN THE AGREEMENT.

 

The Assets do not include the Excluded Assets as set forth in the Agreement.

 

This Bill of Sale is entered into pursuant to the Agreement and is subject to
the terms thereof. Buyer acknowledges and understands that Seller is the Chapter
7 trustee of the Estate and that Seller enters this Bill of Sale solely in his
capacity as Chapter 7 trustee of the Estate and not in his personal capacity,
and no liability or obligations shall accrue to him personally as a result of
this Bill of Sale.

 

This Agreement may be executed in counterparts. In the event that any signature
to this Agreement or any amendment hereto is delivered by facsimile
transmission, by e-mail delivery of a “.pdf’ or by other electronic format data
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile, “.pdf” or other electronic format data file
signature page were an original thereof (and the same shall be deemed as
originals).

 

(Remainder of Page Intentionally Left Blank]

 

1

 

 

IN WITNESS WHEREOF, Seller has caused the same to be signed as of ________
,2014.

 

SELLER:   ACCEPTED:     CHATAND, INC., A Nevada Corporation         /s/ Leonard
J. Ackerman     /s/ Michael Lebor

Leonard J. Ackerman, as Chapter 7 Trustee in the bankruptcy case of Freeline
Sports, Inc., United States Bankruptcy Court for the Southern District of
California, Case No. 13-06272-MM7

 

  By: 

Chatand, Inc.

Michael Lebor
CEO

 

 

2

 

  

EXHIBIT “D”

 

Quitclaim Assignment

 

 

 

 

 

 

 

 

 

EXHIBIT “D”

 

 

 

  

QUITCLAIM ASSIGNMENT

 

THIS QUITCLAIM ASSIGNMENT (the “Assignment”) is being entered into by and
between Leonard S. Ackerman, as Chapter 7 trustee (the “Assignor”) for Freeline
Sports, Inc., formerly known as Freeline Skates, Inc. and Draginz Corp. (the
“Debtor,” and its bankruptcy estate, the “Estate”) debtor in Bankruptcy Case
Number 13- 06272-MM7 pending in the United States Bankruptcy Court for the
Southern District of California (the “Bankruptcy Case”) in favor of Chatand,
Inc., a Nevada corporation (the “Assignee”).

 

WHEREAS, Assignor has agreed with Assignee for the transfer to it all of the
Estate’s right, title and interest in and to that certain intellectual property
listed on Schedule 1 (collectively, the “IP”).

 

NOW THEREFORE, pursuant to such agreement and in consideration of the sum of One
U.S. Dollar ($1.00) paid by Assignee to Assignor (the receipt of which Assignor
hereby acknowledges), Assignor hereby assigns and transfers to Assignee
Assignor’s respective right, title and interest in said IP (if any) and any
goodwill of the business symbolized by the IP.

 

EXCEPT AS PROVIDED IN THE AGREEMENT, THIS ASSIGNMENT IS MADE WITHOUT RECOURSE
AND SELLER MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER TO
ASSIGNEE AS TO THE RIGHTS, TITLE AND/OR INTEREST HELD BY THEM, RESPECTIVELY, IN
THE IP OR OTHER PROPERTY TRANSFERRED HEREBY. ADDITIONALLY, EXCEPT AS PROVIDED IN
THE AGREEMENT, ALL WARRANTIES, EXPRESS OR IMPLIED ARE HEREBY DISCLAIMED,
INCLUDING WITHOUT LIMITATION ANY AND ALL WARRANTIES OF MERCHANTABILITY,
SUITABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE.

 

This Assignment is entered into pursuant to the Asset Purchase Agreement dated
May , 2014 entered into by Assignor and Assignee, and is subject to the terms
thereof. This Assignment may be executed in counterparts. In the event that any
signature to this Agreement or any amendment hereto is delivered by facsimile
transmission, by e-mail delivery of a “.pdf’ or by other electronic format data
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile, “.pdf” or other electronic format data file
signature page were an original thereof (and the same shall be deemed as
originals).

 

Executed at San Diego, California, this ____ day of ________, 2014.

 

 

ASSIGNOR:   ASSIGNEE:         /s/ Leonard J. Ackerman   /s/ Michael Lebor
Leonard J. Ackerman, as Chapter 7 Trustee in the bankruptcy case of Freeline
Sports, Inc., United States Bankruptcy Court for the Southern District of
California, Case No. 13-06272-MM   By: Chatand, Inc.
Michael Lebor
CEO

 

1

 

 

SCHEDULE 1

 

(Intellectual Property)

 

Patents and Patent Applications

 

Application No.   Publication No.   Patent No. 10/616,969       7,059,613
12/536,437   2010/0176565   8,308,171 29/279,978       D567318 12/465,561  
2010/0090423     13/021,622   2012/0198728    

 

Trademarks

 

Serial No.   Registration No. 77/009109   3292741 77/278997     77/980473  
3872877 85/109519     85/109526     85/109543     85/142418    

 

Copyrights

 

Name   Title   Copyright Number   Date Freeline Sports, Inc   Ball Around Ramp
Icon.   VA0001746009   2005

 

2

 

 

 

 

